Citation Nr: 0006771	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1996, for the reinstatement of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1979 to March 1982.

This appeal arose from a June 1996 rating action, in which 
the RO reinstated the evaluation of 20 percent for the 
veteran's service-connected residuals of a right knee injury, 
effective February 9, 1996.  The veteran disagreed with the 
assigned effective date.  In April and July 1999, the Board 
of Veterans' Appeals (Board) remanded the matter for due 
process considerations.  The appeal is now before the Board 
for adjudication.


FINDINGS OF FACT

1.  In May 1982, the RO granted service connection for a 
right knee injury, characterized as static, and rated the 
disability at 20 percent.  

2.  In February 1985, the RO scheduled a VA examination for 
reexamination of the service-connected disability.  The 
veteran did not report and did not request to reschedule the 
examination.

3.  In May 1985, the RO told the veteran since he did not 
report for the scheduled examination, disability payments 
were discontinued until VA was informed of his willingness to 
report.  The veteran did not respond within a year of the 
date of the letter.  

4.  On February 9, 1996, the veteran requested a VA 
examination to evaluate his service-connected disability.


CONCLUSION OF LAW

Entitlement to an effective date earlier than February 9, 
1996, for the reinstatement of VA compensation benefits is 
not warranted.  38 C.F.R. §§ 3.158, 3.330, 3.655 (1984).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends an earlier effective date for the 
reinstatement of VA compensation benefits is warranted.  He 
asserts that he was not properly notified of a scheduled VA 
examination for purposes of compensation in 1984.  He further 
asserts that he had believed he was actually receiving 
compensation during the entire period between 1985 and the 
present time; but that the compensation was being withheld to 
recoup the disability severance pay he had received upon his 
discharge from service.  He believes he has been entitled to 
compensation for his right knee disability since his 
discharge from service, as the knee has been constantly 
impaired since that time.

After reviewing the relevant evidence, the Board finds that 
entitlement to an effective date earlier than February 9, 
1996, for the reinstatement of VA benefits is not warranted.  
The evidence shows that the veteran was medically discharged 
from the United States Coast Guard in March 1982 because of a 
right knee disability, and shortly after his discharge, the 
veteran submitted an application for entitlement to service 
connection for the disability to the RO. 

That same month, the RO granted service connection for 
residuals of a right knee injury and assigned a 20 percent 
disability rating.  The determination was based upon the 
service medical records.  It is noted that a handwritten 
notation on the rating decision indicates that the disability 
was not considered static, i.e., the knee could have improved 
or deteriorated further.

Because the knee disability was not static, the veteran was 
scheduled for a routine VA examination for purposes of 
compensation in March 1983.  The examination report shows 
that the veteran was 23 years old at that time and a 
diagnosis of post injury and surgery of right knee with very 
early changes of traumatic arthritis of the joint and 
surgical staple remains in the upper lateral aspect of the 
right tibia.  Although the claims file does not contain a 
copy of the letter of notification, the veteran apparently 
received the notification, as he reported for the examination 
at the scheduled time and place.  Following a review of the 
examination report, the RO confirmed and continued the 20 
percent disability rating in an April 1983 decision.

In July 1984, the veteran notified the RO that his current 
address had changed.  In February 1985, the RO scheduled the 
veteran for another routine VA compensation examination for 
evaluation of the level of right knee impairment.  Although 
there is no record of the notification sent to the veteran 
within the claims file, it appears as though that the 
notification was mailed to the veteran's address listed prior 
to the July 1984 notice of a change of address.  The veteran 
did not report for examination.  A reference slip indicates 
that the veteran did not report for the scheduled examination 
and did not request rescheduling.  It does not indicate that 
the post office furnished a notice indicating that the letter 
was returned as undeliverable.

In March 1985, the RO determined that the veteran had failed 
to cooperate and that the evidence of record was insufficient 
to evaluate the level of impairment resulting from his 
service-connected right knee disability.  Accordingly, 
monthly payments were suspended effective in April 1, 1985.  
By a May 1985 letter, the RO told the veteran that payments 
had been discontinued because he had not reported for the 
scheduled VA examination.

No correspondence or other contact was received from the 
veteran until February 9, 1996, approximately eleven years 
after the termination of disability payments.  It is noted 
that the address listed on the 1996 claim was the same 
address contained on the May 1985 letter.  The veteran asked 
for a subsequently scheduled examination and to be restored 
his 20 percent disability compensation award based upon the 
examination report.  In May 1996 a VA examination was 
accomplished.  

By a June 1996 rating action, the RO restored the veteran's 
compensation rating to 20 percent, effective February 9, 
1996, the date his request had been received at the RO.  A 20 
percent rating from April 1, 1982, and evidence insufficient 
for evaluation due to abandonment from April 1, 1985, to 
February 8, 1996, were also noted.  Notice of that decision 
was mailed to the veteran.  

In August 1996, the RO, however, told the veteran that the 
severance pay he had received from the Coast Guard when he 
was discharged on account of his right knee disability was 
required to be recouped in order for him to receive VA 
compensation benefits.  The RO explained that his VA 
compensation benefit payments would be reduced from $174.00 
to $0.00 each month until the $4,321.00 total of his 
severance pay had been recouped.  A July 1996 Verification of 
Coast Guard Records showing that the veteran was discharged 
from the Coast Guard on 31 March 1982 and paid $4,321.00, was 
attached.  

In October 1996, the veteran stated that his VA disability 
benefits had been withheld since 1983/1984.  His original 
rating was to 20 percent and he thereafter received 6 or 7 
checks.  Receipt of those checks ceased however.  The veteran 
then stated that surely, by now, severance pay must have been 
recouped.  

By a January 1997 letter, the RO told the veteran that 
compensation benefits had not been withheld in 1983 or 1984.  
The benefits were terminated from April 1, 1985, to February 
1, 1986.  An audit report attesting to the foregoing was 
enclosed.  The veteran expressed disagreement with the 
foregoing determination and continued to aver that his 
benefits were terminated because of severance pay.  He added 
that he did not recall receiving notice of a compensation and 
pension examination report.  The veteran also maintained that 
he was entitled to resumption of compensation from the date 
of last payment because the disability existed to a 
compensable degree.  

As previously noted, review of the evidence shows that 
entitlement to an effective date earlier than February 9, 
1996, is not warranted.  At the outset, it is noted that in 
1985, VA properly asked the veteran to appear for a scheduled 
VA examination.  In May 1982, the grant of service connection 
and the assigned evaluation of 20 percent for the veteran's 
right knee disability was based solely on the service medical 
records, and, at that time, the RO noted that the veteran's 
disability was not considered static.  In light of the 
foregoing, a VA examination was scheduled in March 1983.  The 
veteran appeared, and the 20 percent evaluation was confirmed 
and continued.  

In 1984, applicable regulation provided that reexamination 
will be requested whenever the evidence indicated there had 
been a material increase in disability since the last 
examination, or where the disability was likely to improve 
materially in the future.  38 C.F.R. § 3.327(a).  No 
reexamination was to be scheduled when (i) the disability was 
established as static; (ii) when the findings and symptoms 
were shown by examination scheduled in paragraph (b)(2)(i) of 
this section or other examinations and hospital reports to 
have persisted without material improvement for a period of 5 
years or more; (iii) where the disability from disease was 
permanent in character and of such nature that there was no 
likelihood of improvement; (iv) in cases of veterans over 55 
years of age, except under unusual circumstances; (v) when 
the rating was a prescribed scheduled minimum rating; or (vi) 
where a combined disability evaluation would not be affected 
if the future examination should result in reduced evaluation 
for one or more conditions.  38 C.F.R. § 3.327(b)(2).

Regulations also provided that every person applying for or 
in receipt of compensation shall submit to examinations, 
including periods of hospital observation, when required by 
VA under VA regulations and other proper authority.  
38 C.F.R. § 3.329.

In this case, not one of the criteria proscribed in 38 C.F.R. 
§ 3.327(b)(2) were met.  The veteran's disability was not 
established as static, findings and symptoms were not 
permanent and had not persisted without material improvement 
for a period of more than 5 years.  The veteran was not 55 
years of age, the assigned 20 percent evaluation was not the 
scheduled minimum rating, and the combined evaluation was 
affected.  Thus, in 1985 the VA properly requested a 
reexamination.  

The Board also notes that even though it is unclear if notice 
of the scheduled VA examination in February 1985 was mailed 
to the veteran's current address of record at that time, the 
record clearly shows that the May 1985 notice of 
discontinuation of payments was mailed to the veteran's 
current address of record.  (It is also noted that the 
veteran's address listed on the May 1985 notice and February 
1996 informal claim are identical, and neither notice was 
returned as undeliverable.)  That notification letter also 
shows that the RO told the veteran and his representative 
that no further action would be taken on his claim unless he 
informed them of his willingness to report for a VA 
examination and returned the enclosed form.  Then, an 
examination would be rescheduled and his claim reconsidered.  
In this case, it is also noted that the veteran has not 
presented any reasoning (good cause) for his failure to 
appear at the scheduled VA examination or failure to indicate 
a willingness to appear for future VA examinations.  Given 
the foregoing, the Board finds that the VA properly requested 
a reexamination and substantially complied with apprising the 
veteran of his due process rights.  38 C.F.R. §§ 3.158, 
3.327, 3.329, 3.655; cf. Hyson v. Brown, 5 Vet. App. 262 
(1993).

In spite of the foregoing, however, the veteran did not 
respond.  As noted above, the record contains no 
correspondence or other contact from the veteran until 
February 9, 1996, approximately eleven years later, when he 
asked to be scheduled for a compensation and pension 
examination.  Because the veteran did not respond with the 
requisite one-year period and virtually disappeared from the 
process, the VA was required to consider the claim as 
abandoned and payment of disability benefits were properly 
terminated due to the veteran's failure to cooperate and 
evidence of record being insufficient to evaluate the 
disability.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
38 C.F.R. §§ 3.158, 3.655.

In 1984, Section 3.158(a) provided that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement was not furnished within 1 year after 
the date of request, the claim would be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  38 C.F.R. § 3.158(a).  
Regarding VA examinations, where the veteran failed without 
adequate reason to respond to an order to report for VA 
examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b). 

Section 3.655 provided when a veteran without adequate reason 
failed to report for VA examination, the awards to the 
veteran and any dependents would be discontinued, except as 
provided in paragraph (b) of this section, effective date of 
last payment.  38 C.F.R. § 3.655(a).  Paragraph b of the 
section provided that if the veteran had one or more 
compensable static disabilities verified by VA examination 
and without adequate reason failed to report for examination, 
the awards to the veteran and any dependents would be amended 
to pay an amount based solely on the degree of disability of 
such static disabilities effective the day following the date 
of last payment, and if the veteran had a disability or 
disabilities for which a prestabilization rating had been 
assigned, the minimum evaluation provided by the 1957 
Looseleaf Edition of the Schedule for Rating Disabilities, 
1945 (Section 4.40 et. seq. of this chapter) will be assigned 
for each disability clearly established by the evidence of 
record and such disabilities will be considered static for 
the purpose of the award procedures of the foregoing 
sentence.  38 C.F.R. § 3.655(b).  In this case, as previously 
noted, the veteran's disability was not static.  (See May 
1982 Rating Action and March 1985 Deferred Rating Action.)  
Thus, the RO properly discontinued payment of benefits to the 
veteran in 1985.

On February 9, 1996, VA received notice of the veteran's 
willingness to report for an examination.  VA regulation 
provides that the resumption of a rating when a veteran 
subsequently reports for a VA examination is also governed by 
the provisions of Section 3.158 and 3.655.  Specifically, if 
the claim was abandoned, and the veteran subsequently states 
that he is willing to report for examination, benefits may be 
paid from the date of receipt of the new claim if he reports 
for such examination within 1 year from the date of notice to 
report.  38 C.F.R. § 3.655(f).  Should the right to benefits 
be established, compensation based on such evidence shall 
commence no earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).  In this case, the record establishes 
that the veteran's request for reexamination was received on 
February 9, 1996, and thereafter, a VA examination was 
conducted, which established that the veteran's disability 
warranted a 20 percent evaluation.  In June 1996, the RO 
reinstated the assigned 20 percent evaluation effective 
February 9, 1996, the date of receipt of the claim.  As such, 
the proper effective date of February 9, 1996, has been 
assigned and the criteria for entitlement to an earlier 
effective date have not been met.  38 C.F.R. §§ 3.158(a), 
3.655(f).

Here, the Board acknowledges that the regulations also 
provide that when payments have been discontinued because of 
failure to report for examination, payments will be resumed 
effective the day following the date of the last payment if 
the evidence clearly establishes that during the period of 
his failure to report the disability existed in the foregoing 
compensable degree and the claim was not abandoned and the 
rating agency confirms and continues the prior evaluation.  
38 C.F.R. § 3.655(c).  In this case, however, the veteran has 
not provided any evidence showing that he has been treated or 
seen a doctor in the eleven years he was absent from the 
process.  In fact, the record is devoid of any treatment 
reports, VA or non-VA, showing that the veteran's right knee 
disability was productive of moderate impairment and that the 
veteran did not abandon his claim.  In fact, the record shows 
that VA unsuccessfully attempted to obtain medical reports 
from the VA medical facilities located at San Antonio and 
Laredo.  No treatment reports were available.  In light of 
the foregoing, entitlement to an effective date prior to 
February 9, 1996, is not warranted.  Again, there is no 
evidence of record indicating that the veteran either 
received treatment for his service-connected disability or 
contacted the RO from 1985 to February 9, 1996.  Thus, the 
claim remains denied in this regard.  

The Board is also cognizant of the veteran's assertions 
maintaining that payments were discontinued in 1985 so that 
VA could recoup monies received from his severance pay and as 
such, he is entitled to an earlier effective date.  Although 
VA law and regulation provides that not more than one award 
of compensation will be made concurrently to any person based 
on his or her own service, see 38 C.F.R. § 3.700 (1984), and, 
more specifically, where the disability found to be service-
connected is the same as that upon which disability severance 
pay is granted, an award of compensation will be made subject 
to recoupment of the disability severance pay.  38 C.F.R. 
§ 3.700(a)(3), the evidence of record does not show that in 
1985 disability payments were terminated because of the 
veteran's severance pay.  The record establishes that 
payments were discontinued because of the insufficient 
evidence of record to confirm and continue the assigned 20 
percent evaluation and because of the veteran's failure to 
appear for a scheduled VA examination, as well as his failure 
to indicate a willingness to appear for a VA examination in 
1985 and within a year of 1985.  Thus, additional 
consideration in this regard is not warranted.

Given the aforementioned discussion, entitlement to an 
effective date earlier than February 9, 1996, for the 
reinstatement of VA compensation benefits is not warranted.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994); Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).  The veteran's appeal is 
denied.


ORDER

Entitlement to an effective date earlier than February 9, 
1996, for the reinstatement of VA compensation benefits is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

